— Appeal by defendant, as limited by his motion, from an amended sentence of the County Court, Westchester County (Cowhey, J.), imposed July 22,1982 upon a violation of probation of his adjudication as a youthful offender after a plea of guilty to burglary in the third degree, the sentence being an indeterminate term of from one to three years’ imprisonment. Amended sentence modified, as a matter of discretion in the interest of justice, by reducing it to an intermittent term of imprisonment of one year, to be served on weekends. As so modified, sentence affirmed and this case is remitted to the County Court, Westchester County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Damiani, J. P., Titone, Gulotta and Boyers, JJ., concur.